Citation Nr: 1028040	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-39 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from October 1943 to December 
1945.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) which denied both service 
connection for the cause of the Veteran's death and the 
Appellant's claim for accrued benefits.  In August 2007, the RO 
denied dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and special monthly 
compensation based on the need for regular aid and attendance or 
at the housebound rate for accrued benefits purposes.  In March 
2009, the Board remanded the Appellant's appeal to the RO for 
additional action.  

In June 2009, the Appellant withdrew her appeal from the denial 
of special monthly compensation based on the need for regular aid 
and attendance or at the housebound rate for accrued benefits 
purposes.  In July 2010, the Board advanced the Appellant's 
appeal on the docket on its own motion.  

The issue of special monthly compensation based on the need for 
regular aid and attendance or at the housebound rate for accrued 
benefits purposes has been withdrawn.  Therefore, it will not be 
addressed below.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2006.  
2.  The Veteran's February 2006 death certificate indicates that 
the immediate cause of death was congestive heart failure.  

3.  At the time of Veteran's death, service connection was in 
effect for right thigh gunshot wound residuals with right knee 
degenerative joint disease, left thigh gunshot wound residuals 
with left knee degenerative joint disease, right forearm, wrist, 
and hand gunshot wound residuals, and bilateral pes planus.  

4.  The Veteran's right thigh, left thigh, and right forearm, 
wrist, and hand gunshot wound residuals have been shown to have 
contributed substantially or materially in bringing about his 
demise.  

5.  The Appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot given the Board's award 
of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's service-connected disabilities contributed 
materially or substantially to his death.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312, 3.326(a) (2009).  

2. The issue of the Appellant's entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) is moot.  38 
U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the Veteran's death and renders the issue of the 
Appellant's entitlement to DIC benefits under the provisions of  
38 U.S.C.A. § 1318 moot.  Such action represents a complete grant 
of the benefits sought on appeal.  As such, no discussion of the 
VA's duty to notify and assist is necessary.  

I.  Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that disability incurred 
in or aggravated by active service either caused or contributed 
substantially or materially to the Veteran's demise.  For a 
service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).  

The Veteran's February 2006 death certificate indicates that the 
immediate cause of death was congestive heart failure.  At the 
time of Veteran's death, service connection was in effect for 
right thigh gunshot wound residuals with right knee degenerative 
joint disease, left thigh gunshot wound residuals with left knee 
degenerative joint disease, right forearm, wrist, and hand 
gunshot wound residuals, and bilateral pes planus.  

An October 2009 VA evaluation conveys that:

It appears over the years, because of this 
gentleman's altered stance and gait, that 
his shrapnel wounds may have played into 
his disability.  However, overall, shrapnel 
wounds are not going to cause specific 
heart disease.  However, when one reviews 
the current medical records ... it appears 
that an aggravation issue was present.  
This is stated because with debility in the 
lower extremities, this would certainly 
lead to less activity along with more 
periods of rest and inactivity, which can 
easily and slowly hasten the development of 
numerous medical issues, atherosclerosis 
included.  Even though in many cases, 
congestive heart failure is due to natural 
progression of disease with age.  But, if 
this gentleman's lower extremity residuals 
were that severe, this easily could have 
led to sedentary type issues, which would 
hasten the development of atherosclerosis.  

Therefore, to summarize, I do not feel it 
is likely that his shrapnel wounds ... 
specifically or directly led to his heart 
disease.  However, it is at least as likely 
as not that there was an aggravation issue 
here, in the form of a permanent 
aggravation  . . .  This would slowly 
hasten worsening of underlying 
atherosclerosis.  This, in turn would lead 
to his congestive heart failure.  
Therefore, I feel it is at least as likely 
as not that the shrapnel wounds were an 
aggravating factors relating to his heart 
disease.  

The Board has reviewed the probative evidence of record including 
the Appellant's statements on appeal.  The Veteran was 
service-connected for significant upper and lower extremity 
gunshot wound residuals at the time of his death.  The October 
2009 VA evaluation concluded that the Veteran's gunshot wound 
residuals contributed substantially in bringing about his demise 
from arteriosclerotic heart disease and associated congestive 
heart failure.  Upon resolution of all reasonable doubt in the 
Appellant's favor, the Board finds that the Veteran's 
service-connected disabilities contributed substantially or 
materially in bringing about his demise.  Therefore, the Board 
concludes that service connection is warranted for the cause of 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2009).  


II.  38 U.S.C.A. § 1318

In light of the favorable decision above as to the Appellant's 
claim for service connection for the cause of the Veteran's 
death, the Board finds that her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot and dismisses the claim.  
See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


